DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0371232).

Regarding claims 1, 9 and 17
Kim et al. shows display panel and driving method, comprising: a time schedule controller (taken to be the combination of timing controller 810 and drivers 300 and 820) configured to output decoded pulse width modulation (PWM) data (see para. 0065-0070) and undecoded pulse amplitude modulation (PAM) data (see para. 0070-0075); at least one driver integrated circuit (IC) (taken to be either 300-1, 300-2, 310 or 330, see for example Figs. 6 and 12) coupled to the time schedule controller using mini low voltage differential signaling (mini-LVDS) transmission lines (taken to be inherent to the transmission lines (see Figs. 6, 7 and 9,-12 and para. 0013), configured to decode the PAM data, and generating corresponding driving signals according to the decoded PWM data and the PAM data to reduce a transmission rate of the time schedule controller to the driver IC (see para. 0116-0128), wherein the driver IC comprises latches (taken to be inherent to the driver for outputting the signals, see Figs. 6-12 and para. 0116-0128), and the latches are configured to store the undecoded PAM data temporarily (taken to be inherent to the driver for temporarily outputting the signals such as the next frame, see Figs. 6-12 and para. 0116-0128).





Allowable Subject Matter

Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-8 and 10-16
The prior art of record taken alone or in combination does not teach or suggest the display panel as recited in claims 1 and 9, having the further limitations as set forth in claims 2-8 and 10-16.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 11,100,849), Shigeta et al. (US 2018/0293929), Lim (US 2015/0116379) and Kim et al. (US 2020/0111403), all show a display panel having timing controller configured to output pulse width modulation and pulse amplitude modulation data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687